--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.14
ESCROW AGREEMENT


THIS ESCROW AGREEMENT (this “Agreement”) is made as of October 2, 2009, by and
among Oxis International, Inc., a Delaware corporation (the “Company”), Theorem
Capital LLC (“Theorem”) and Theorem Group, LLC (“Purchaser”) and together with
Theorem, the “Purchasers”) and Law Offices of Jacques Chen, with an address at
2029 Century Park East, Suite 1400, Los Angeles, CA 90067 (the “Escrow Agent”).


Capitalized terms used but not defined herein shall have the meanings set forth
in the Securities Purchase Agreement referred to in the first recital.


W I T N E S S E T H:


WHEREAS, the Purchasers have purchased from the Company, severally and not
jointly with the other Purchasers up to a maximum of $2,000,000 (the “Maximum
Offering”) of Securities of the Company (such amount, the “Subscription Amounts”
or the “Escrowed Funds”), in one or more Closings as set forth in the Securities
Purchase Agreement (the “Securities Purchase Agreement”) dated the date hereof
between the Purchasers and the Company; and


WHEREAS, the purchase of the Securities has been consummated in accordance with
the requirements set forth in Regulation D promulgated under the Securities Act
of 1933, as amended; and


WHEREAS, the Company and the Purchasers have requested that the Escrow Agent
hold the Subscription Amounts in escrow upon the terms set forth herein; and


WHEREAS, the Purchasers have nominated and appointed Theorem as their nominee as
attorney-in-fact to perform the tasks as outlined herein;


NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:


TERMS OF THE ESCROW
The parties hereby agree to establish an escrow account with the Escrow Agent
whereby the Escrow Agent shall hold the funds for the purchase of up to the
Maximum Offering of Securities of the Company as contemplated by the Securities
Purchase Agreement, attached herein as Exhibit “A”.



 
 

--------------------------------------------------------------------------------

 

Wire transfers shall be made by the Purchasers to the Escrow Agent as follows:


Bank: Preferred  Bank
Bank address: 1801 Century Park East Los Angeles, CA 90067
Account Name: Law Offices  of Jacques Chen Client Trust Account
Law Office Address: 2029 Century Park East Suite 1400, Los Angeles, CA 90067


Upon the Escrow Agent’s receipt of the Subscription Amounts, which such proceeds
will be considered the Company’s property, it shall telephonically advise the
Company, or the Company’s designated attorney or agent, of the amount of funds
it has received into its escrow account.


A.  
On a monthly basis (or as needed and agreed to by the Company and Theorem), The
Company and Theorem shall send the Escrow Agent a written notice executed by the
parties, in the format attached hereto as Exhibit B (the “Release Notice”),
advising the Escrow Agent to disburse funds solely to the Company in accordance
with such notice.  The Disbursement Notice must be executed by Theorem and the
Company.  If the Disbursement Notice is not executed by all applicable parties,
the Escrow Agent will not be required to follow the instructions therein.



B.  
Upon receipt by the Escrow Agent of the fully executed Release Notice, the
Escrow Agent shall deliver the funds solely to the Company as directed herein.



C.  
The Escrow Agent will be paid a fee of 1% of the gross amounts deposited into
the Escrow Agent’s account.



MISCELLANEOUS


1.               No waiver or any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained.  No extension
of time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.


2.               All notices or other communications required or permitted
hereunder shall be in writing, and shall be sent as set forth in the Securities
Purchase Agreement.


3.               This Escrow Agreement shall be binding upon and shall inure to
the benefit of the permitted successors and permitted assigns of the parties
hereto.


4.               This Escrow Agreement is the final expression of, and contains
the entire agreement between, the parties with respect to the subject matter
hereof and supersedes all prior understandings with respect thereto.  This
Escrow Agreement may not be modified, changed, supplemented or terminated, nor
may any obligations hereunder be

 
 

--------------------------------------------------------------------------------

 

waived, except by written instrument signed by the parties to be charged or by
its agent duly authorized in writing or as otherwise expressly permitted herein.


5.               Whenever required by the context of this Escrow Agreement, the
singular shall include the plural and masculine shall include the
feminine.  This Escrow Agreement shall not be construed as if it had been
prepared by one of the parties, but rather as if all parties had prepared the
same.  Unless otherwise indicated, all references to Articles are to this Escrow
Agreement.


6.               The parties hereto expressly agree that this Escrow Agreement
shall be governed by, interpreted under and construed and enforced in accordance
with the laws of the State of California.  Any action to enforce, arising out
of, or relating in any way to, any provisions of this Escrow Agreement shall
only be brought in Los Angeles County.


7.               The Escrow Agent’s duties hereunder may be altered, amended,
modified or revoked only by a writing signed by the Company, the Purchasers and
the Escrow Agent.


8.               The Escrow Agent shall be obligated only for the performance of
such duties as are specifically set forth herein and may rely and shall be
protected in relying or refraining from acting on any instrument reasonably
believed by the Escrow Agent to be genuine and to have been signed or presented
by the proper party or parties.  The Escrow Agent shall not be personally liable
for any act the Escrow Agent may do or omit to do hereunder as the Escrow Agent
while acting in good faith and in the absence of gross negligence, fraud and
willful misconduct, and any act done or omitted by the Escrow Agent pursuant to
the advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence
of such good faith, in the absence of gross negligence, fraud and willful
misconduct.


9.               The Escrow Agent is hereby expressly authorized to disregard
any and all warnings given by any of the parties hereto or by any other person
or corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court.  In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.


10.               The Escrow Agent shall not be liable in any respect on account
of the identity, authorization or rights of the parties executing or delivering
or purporting to execute or deliver the Securities Purchase Agreement or any
documents or papers deposited or called for thereunder in the absence of gross
negligence, fraud and willful misconduct.


11.               The Escrow Agent shall be entitled to employ such legal
counsel and other experts as the Escrow Agent may deem necessary properly to
advise the Escrow Agent in connection with the Escrow Agent’s duties hereunder,
may rely upon the advice of such counsel, and may pay such counsel reasonable
compensation; provided that the costs of

 
 

--------------------------------------------------------------------------------

 

such compensation shall be borne by the Escrow Agent.


12.               The Escrow Agent’s responsibilities as escrow agent hereunder
shall terminate if the Escrow Agent shall resign by giving thirty (30) days
written notice to the Company and the Purchasers.  In the event of any such
resignation, the Purchasers and the Company shall appoint a successor Escrow
Agent and the Escrow Agent shall deliver to such successor Escrow Agent any
escrow funds and other documents held by the Escrow Agent.


13.               If the Escrow Agent reasonably requires other or further
instruments in connection with this Escrow Agreement or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.


14.               It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the documents
or the escrow funds held by the Escrow Agent hereunder, the Escrow Agent is
authorized and directed in the Escrow Agent’s sole discretion (1) to retain in
the Escrow Agent’s possession without liability to anyone all or any part of
said documents or the escrow funds until such disputes shall have been settled
either by mutual written agreement of the parties concerned by a final order,
decree or judgment or a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but the Escrow Agent shall
be under no duty whatsoever to institute or defend any such proceedings or (2)
to deliver the escrow funds and any other property and documents held by the
Escrow Agent hereunder to a court having competent subject matter jurisdiction
and located in the County of Los Angeles in accordance with the applicable
procedure therefore


15.               The Company and each Purchaser agree jointly and severally to
indemnify and hold harmless the Escrow Agent and its partners, employees, agents
and representatives from any and all claims, liabilities, costs or expenses in
any way arising from or relating to the duties or performance of the Escrow
Agent hereunder or the transactions contemplated hereby or by the Securities
Purchase Agreement other than any such claim, liability, cost or expense to the
extent the same shall have been determined by final, unappealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence,
fraud or willful misconduct of the Escrow Agent.




************************





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
date first written above.
OXIS INTERNATIONAL, INC.
 
 
By:/s/ Anthony J. Cataldo______________
     Name:  Anthony J. Cataldo
     Title:  Chairman & CEO
 
     
 
 
THEOREM CAPITAL LLC
 
 
By: /s/ Anshuman Dube_________________
     Name:  Anshuman Dube
     Title:    Managing Director
 
 PURCHASER
 
 
By: /s/ Anshuman Dube_________________
     Name:  Anshuman Dube
     Title:    Managing Director
 
 
 
 
ESCROW AGENT:
 
 
LAW OFFICES OF JACQUES CHEN
 
 
 
By: /s/ Jacques Chen____________________
     Name:  Jacques Chen
     Title:
 
 


 
 

--------------------------------------------------------------------------------

 

Exhibit B


RELEASE NOTICE
 
To:
 
Law Offices of Jacques Chen
 
 
From:
 
Oxis International, Inc.
Theorem Capital LLC
 
 
Date:
 
____ ___, 2009
 
Re:
 
Disbursement of Funds



The UNDERSIGNED, pursuant to the Escrow Agreement, dated as of August __, 2009,
among Oxis International, Inc., a Delaware corporation (the “Company”), Theorem
Capital LLC (“Theorem”) and various purchasers, and Law Offices of Jacques Chen
(the “Escrow Agent”), with an address at 2029 Century Park East, Suite ____, Los
Angeles, CA 90067  (the “Escrow Agreement”), the Company and Theorem hereby
notify the Escrow Agent that any and all conditions precedent to the release of
funds held by the Escrow Agent have been satisfied.  The Company Theorem hereby
confirm that all of their respective representations and warranties contained in
the Escrow Agreement remain true and correct and authorize the release by the
Escrow Agent of the funds as described in the Escrow Agreement. This Release
Notice may be signed in one or more counterparts, each of which shall be deemed
an original.  (Capitalized terms used herein and not defined shall have the
meaning ascribed to such terms in the Escrow Agreement)The Escrow Agent is
hereby directed to disburse such funds as follows:


$__________ to Oxis International in accordance with the following wire
instructions:













 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Release Notice to be duly
executed and delivered as of this __ day of ____ 2009.
OXIS INTERNATIONAL, INC.
 
By:__________________________________________
     Name:
     Title:
 
 
THEOREM CAPITAL LLC
 
 
By:__________________________________________
     Name:
     Title:



